DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This office action is in response to communications filed 10/24/2022. Claims 1-38, 42, and 52 are cancelled. Claims 39-41, 43-51, and 53-58 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 39-41, 43-51, and 53-58 have been considered but are not persuasive. In response to Applicant’s arguments, clarification of the analysis is presented below:
Step 1: Statutory Category? 
Yes. The claim recites a series of steps and, therefore, is a process.
 
Step 2A - Prong 1: Judicial Exception Recited? 
Yes. The claim recites the limitations of:
“causing to be stored by first storage circuitry a first portion of a media asset”;
“subsequent to the first portion of the media asset being stored, receiving a request for the media asset when the media asset is subject to a blackout”; 
“in response to receiving the request: causing to be stored by second storage circuitry a second portion of the media asset while the media asset is subject to the blackout, wherein the first storage circuitry is located remote from the second storage circuitry”; 
receiving the first portion of the media asset; 
“causing to be displayed-summary information corresponding to an occurrence within the media asset”; and 
“in response to determining that the media asset is no longer subject to the blackout, causing for viewing both the first portion of the media asset and the second portion of the media asset”.
The limitation of “determining that the media asset is no longer subject to the blackout”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim precludes the determining step from practically being performed in the human mind (i.e., viewing/reading/seeing or hearing an alert that the media is no longer blacked out). This limitation, then, is a mental process.
Additionally, the “causing to be stored by first storage circuitry a first portion of a media asset”;
“subsequent to the first portion of the media asset being stored, receiving a request for the media asset when the media asset is subject to a blackout”; 
“in response to receiving the request: causing to be stored by second storage circuitry a second portion of the media asset while the media asset is subject to the blackout, wherein the first storage circuitry is located remote from the second storage circuitry”; 
“causing to be displayed-summary information corresponding to an occurrence within the media asset”; and 
“in response to determining that the media asset is no longer subject to the blackout, causing for viewing both the first portion of the media asset and the second portion of the media asset” are limitations amount to a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (i.e., a human at a headend facility reading/hearing an alert and causing to be stored, causing to be displayed, etc.) but for the recitation of generic computer components, i.e., storage circuitry, etc. 

Step 2A - Prong 2: Integrated into a Practical Application? 
No. The claim recites the additional elements of storage circuitry used to store the media asset, and “receiving the first portion of the media asset”. The storage limitations are recited at a high level of generality, i.e., as a generic storage performing a generic computer function of storing data (the media asset). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The “receiving” limitation amounts to no more than adding insignificant extra solution activity.  Therefore, the claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept? 
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim are recited at a high level of generality, i.e., as a generic storage performing a generic computer function of storing data (the media asset) and/or no more than adding insignificant extra solution activity Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The same analysis applies here in 2B, i.e., simply adding extra-solution activity or generic computer components does integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Additionally, the applicant should please note that “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101   inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an  inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept   can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)”. See MPEP2106.05.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-41, 43-51, and 53-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis specific to Claim 31 is being presented below. However, the Applicants should please note that the analysis for claim 49 is similar to that of claim 39 and therefore rejected for the same reasons. Claim 39 recites:
“causing to be stored by first storage circuitry a first portion of a media asset; 
subsequent to the first portion of the media asset being stored, receiving a request for the media asset when the media asset is subject to a blackout; 
in response to receiving the request: causing to be stored by second storage circuitry a second portion of the media asset while the media asset is subject to the blackout, wherein the first storage circuitry is located remote from the second storage circuitry; 
receiving the first portion of the media asset; 
causing to be displayed-summary information corresponding to an occurrence within the media asset; and 
in response to determining that the media asset is no longer subject to the blackout, causing for viewing both the first portion of the media asset and the second portion of the media asset”. 
The limitation of “determining that the media asset is no longer subject to the blackout”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim precludes the determining step from practically being performed in the human mind (i.e., viewing/reading/seeing or hearing an alert that the media is no longer blacked out). This limitation, then, is a mental process.
Additionally, the “causing to be stored by first storage circuitry a first portion of a media asset”;
“subsequent to the first portion of the media asset being stored, receiving a request for the media asset when the media asset is subject to a blackout”; 
“in response to receiving the request: causing to be stored by second storage circuitry a second portion of the media asset while the media asset is subject to the blackout, wherein the first storage circuitry is located remote from the second storage circuitry”; 
“causing to be displayed-summary information corresponding to an occurrence within the media asset”; and 
“in response to determining that the media asset is no longer subject to the blackout, causing for viewing both the first portion of the media asset and the second portion of the media asset” are limitations amount to a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (i.e., a human at a headend facility reading/hearing an alert and causing to be stored, causing to be displayed, etc.) but for the recitation of generic computer components, i.e., storage circuitry, etc. 
The claim recites the additional elements of storage circuitry used to store the media asset, and “receiving the first portion of the media asset”. The storage limitations are recited at a high level of generality, i.e., as a generic storage performing a generic computer function of storing data (the media asset). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The “receiving” limitation amounts to no more than adding insignificant extra solution activity.  Therefore, the claim is directed to the abstract idea. 
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421